 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9   U.S. EQUAL EMPLOYMENT           ) Case No.: 1:17-cv-00044-AWI-EPG
     OPPORTUNITY COMMISSION,         )
10                                   )
                                     ) ORDER TEMPORARILY STAYING
11                Plaintiff,         ) PROCEEDINGS
                                     )
12          vs.                      )
                                     )
13                                   )
     MARQUEZ BROTHERS INTERNATIONAL, )
14   INC., et. al                    )
                                     )
15                Defendant(s).      )
                                     )
16
17          The EEOC has requested a temporary stay of all proceedings in this case, due to a lapse
18   in appropriations for the EEOC at midnight on December 21, 2018. Defendants do not oppose.
19          Accordingly, upon this motion and good cause, IT IS HEREBY ORDERED that the
20   litigation of this matter shall be STAYED until the EEOC’s funding is restored, all pending

21   deadlines in this matter will be extended for the same number of days as the EEOC’s lapse in
     funding, and the stay of this litigation shall be lifted upon restoration of appropriations
22
23
     IT IS SO ORDERED.
24
25   Dated: December 26, 2018
                                                   SENIOR DISTRICT JUDGE
26
27
28




                                                      -1-
